j

1

TAT

EBR4764942

A

F

 

DEBRA AND RUSSELL MARBURY
VERSUS 19" JUDICIAL DISTRICT COURT

CRACKER BARREL OLD COUNTRY PARISH OF EAST BATON ROU
STORE, INC. AND SAFETY OK

NATIONAL CASUALTY CORPORATION STATE OF LOUISIANA }
’ PETITION FOR DAMAGES : Qa
COURT

NOW INTO COURT, through undersigned counsel, come petitioners DEBRA AND

 

RUSSELL MARBURY, person of the full age of majority dorniciled in Parish of East Baton Rouge,
State of Louisiana, who respectfully represent:
i
The following parties are made defendants herein:

A CRACKER BARREL OLD COUNTRY STORE, INC. a foreign
corporation authorized to do and doing business in the State of Louisiana: and

B. SAFETY NATIONAL CASUALTY CORPORATION, a foreign
' insurance compary or corporation authorized to do and doing business in the
State of Louisiana;

c, “JOHN DOE,” believed to be of full age of majority and a resident of
Louisiana, who on information and belief was a manager or employee of and
acting within the course and scope of his employment with Cracker Barrel
Old Country Store, Inc., on the date of the subject accident.

2.
On or about August 5, 2017, plaintiff, DEBRA MARBURY, was a patron and business

invitee at the Cracker Barrel Old Country Store located on Plaza Americana Dive in Baton Rouge,
Louisiana, was walking towards the bathrooms when she slipped in apuddle of vomit causing her te
fall and sustain injuries to her head, traumatic brain injury, knees, and elbow. Petitioner was told by
an employee of the defendant the liquid on the floor is believed to be vomit which came from
another child patron, noticed by Mr. John Doe, an employee of Cracker Barrel, who left the vomit
unattended before remedying and failed to warn petitioner of the existence of the vomuit.
3.

The slippery surface encountered by plaintiff; DEBRA MARBURY, amounts to aa
unreasonably dangerous condition which was known to and existed upon the premises owned and/or
operated by defendant, CRACKER BARREL OLD COUNTRY STORE, INC., thus rendering

this defendant liable to Petitioner for all damages complained ofherein. This crag ME" orin

the exercise of reasonable care, should have known of the existence of this UmragAP PS ytanserows a

  
 

 

"EXHIBIT |

A

 
condition and failed to warn plaintiff of said condition.
4,

At all times relevant herein, “JOHIN DOE” was a manager or an employee of the store at

issue in this lawsuit at the time of Petitioner's fall.
5.

At the relevant time herein, “JOHN DOE” was made aware of the vomit, and left the

condition unattended at the time when Petitioner slipped and fell.
6.

As part of his duty as a manager or employee on duty, “JOHN DOE” was responsible

correcting unsafe and hazardous conditions and warning patrons of the dangerous condition.
7

Upon information and belief, the failure of “JOHN DOE?” to properly correct and protect

from the unsafe conditions that led to this accident is a direct cause of the accident.
8.

Defendants, including, but not limited to employees, executive officers, and supervisory
personnel of CRACKER BARREL OLD COUNTRY STORE, INC. and “JOHN DOE” are
liable, jointly and severally, for all damages sustained by Petitioner under the following non-
exclusive legal causes of action:

a) Failure to maintain a reasonably safe premise for its patrons,
b) Failure to provide immediate assistance to plaintiff:
c) Failore to train its employees; .
qd) Failure to warn its patrons;
e)} Reckless endangerment;
f} Reckless indifference;
eg) ‘Failing to correct a dangerous condition that defendants knew of; and,
h} Such other acts of fault and/or negligence as may be shown at the trial
of this matter.
9.

At the time of the incident sued on herein, plaintiff alleges on information and belief that

there was in full force and effect one or more policies of commercial general liability insurance

issued by defendant, SAETY NATIONAL CASUALTY CORPORATION, to and in favor of

~2-

 
 

defendant, CRACKER BARREL OLD COUNTRY STORE, INC., which insurance affords
coverage for liability of the nature asserted herein against said defendant, and which insurance mures
to the benefit of plaintiff.

10.

Asa tesult of the incident sued on herein, plaintiff, DEBRA MARBURY, suffered severe
and permanent injuries, including but not limited to her head, traumatic brain injury, knees, and
elbow, which injuries have caused and will cause plaintiff residual disability, disfigurement and
scarring, past and future pain and suffering, past and future mental anguish and distress, past and
future loss of enjoyment of life, past and future medical expenses, and loss of past and future
earnings or income earning capacity.

EH.

Plaintiff, RUSSELL MARBURY, as the spouse of DEBRA MARBURY, is accordingly
entitled to recover compensatory damages from all defendants, in solido, as may be reasonable in the
premises, in accordance with the law and the evidence, for consortium damages, past and future loss
of conjugal relations, past and future loss of love and affection, past and future grief, mental anguish
and distress, past and future loss of services, past and future loss of society, and past and future loss
of support.

11,

Plaintiffs accordingly aver entitlement to recover from defendants, in sofido, damages as may
be reasonable in the premises, in accordance with the law and the evidence.

WHEREFORE, plaintiffs pray thatafter due proceedings ate had, there be judgment in favor
of plaintiffs, DEBRA AND RUSSELL MARBURY and against defendants, CRACKER
BARREL OLD COUNTRY STORE, ENC., “JOHN DOE”, and SAETY NATIONAL
CASUALTY CORPORATION, in solids, for all compensatory damages supported by the law and
the evidence, granting plaintiffs legal interest on all sums awarded from date of judicial demand until

paid and casting defendants, in solido, with all costs of these proceedings including legal interest

thereon.

   

 
Respectfully submitted:

SAUNDERS & CHABERT

SOOK

HENRI M. SAUNDERS LSBA No. 25236
SCOTTY E. CHABERT, JR. LSBA No, 30434
CHEYENNE MOELLER, LSBA Wo, 35253
6525 Perkins Road

Baton Rouge, LA 70808

Telephone: (225) 771-8100

Facsimile: (225) 771-8101

schabert(@)saunderschabert.com
Attorneys for Plaintiffs

PLEASE SERVE:

CRACKER BARREL OLD COUNTRY STORE, INC.
Through its agent for service of process

CT Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

SAFETY NATIONAL CASUALTY CORPORATION
Through its agent for service of process

Louisiana Secretary of State

8385 Archives Avenue

Baton Rouge, LA 70809

 

CERTIFIED TRUEAND
CORRECT COPY

     

Deputy Clerkfof Court

 
€9 CT Corporation

To: Rich Wolfson, General Counsel

Service of Process
Transmittal
05/15/2018

CT Log Number 533344042

Cracker Barrel Old Country Store, Inc.

PO Box 787

Lebanon, TN 37088-0787

RE: Process Served In Loulsiana
FOR: Cracker Barrel Old Country Store, inc. (Damestic State: TN}

ENCLOSED ARE COPIES OF LEGAL FROGESS RECEIVED BY THE S¥YATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

BOCUMENT(S) SERVED:
COURT/AGENGY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE —
JURISRICTION SERVED :
APPEARANCE OF ANSWER DUE:

ATTORNEY(3) | SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

Debra and Russell Marbury, Pltfs. vs. Cracker Barrel Old Country Store, Inc. and
Safety National Casualty Corporation, Dfts.

Citation, Petition, interrogatories and Request(s)

19th Judicial District Court, Parish af East Baten Rouge, LA
Case # C668769

Personal Injury - Failure to Maintain Premises in a Safe Condition - 08/05/17
CT Corporation System, Baton Rouge, LA

By Process Server on 05/15/2018 at 08:48

Louisiana

Within 15 days after service (Decument(s} may contain additional answer dates)

Scotty E. Chabert, Jr.
Saunders & Chabert
6525 Perkins Rd.
Baton Rouge, LA 7/0808
225-771-8100

CT has retained the current log, Retain Date: 05/16/2018, Expected Purge Date:
05/24/2018 “8 , 3

Image SOP

CT Corporation System
3867 Plaza wer on

Baton Rouge, LA 70816-4378
954-473-5503

Page tof 1/ MW

Infermation displayed on this transmittal is for CT
Corporation's record keeping purposes only and {s provided to
the rectplent for quick reference. This infarmation does not
constiwite a legal opinion as te the nature of action, The
amount of damages, the answer date, or any information
contained ts the decuments themselves. Reciplent is
responsthle for interpreting said documents and for taking
sppropriate actlon, Signatures on certified mall receipts
confirm recelpt of package only, not contents.

 

 
